Soott, Judge,
delivered the opinion of the court.
1. The objection that all the parties injuriously affected by the acts of the sheriff in conducting the sale did not unite in the motion to set it aside, should have its weight in determining this question, but cannot prevail to the extent of preventing its consideration by the courts. As this is a summary proceeding by motion to set aside the sale, it may be regarded as a step in the original cause to which all proper parties were made. Courts are impressed with a sense of the policy of sustaining judicial sales, and are aware of the evil consequences which may result from invalidating them on slight grounds. But this policy must not be so rigidly adhered to, as to create the impression that bad faith or collusion will escape animadversion. When sales are fairly conducted by all those concerned in them, they will not on trivial grounds be disturbed.
The evidence shows that, by the management of those who reaped the advantage, the property in this instance was sold at a price considerably below its value. By the contrivance of the father-in-law of the purchaser, those who would have attended the sale were induced to absent themselves, and the property was afterwards sold in a manner to prevent those from bidding who did attend. The father-in-law being a party to the suit, and interested in the proceeds of the sale, his representations were calculated to influence those who desired to attend the auction.
In conducting a sale of this kind, the sheriff is the agent for all interested, and he should not be controlled by the directions of any one. He should exercise his own discretion, and, governing himself by circumstances, he should conduct the sale in such way as, in his judgment, will obtain the greatest price for the estate sold. Lumping sales are narrowly watched, and *297they will generally be discountenanced when complaints are made against them. Still, there are cases in which a whole tract of land, if all its parts are contiguous, would be best sold altogether, although it may consist of many congressional subdivisions. When the sheriff is disposed to discharge his duty impartially, it is an easy matter to ascertain what is best to be done. As it appears that the sheriff suffered himslf to be controlled by those who obtained the property at an under price, the sale should have been set aside.
Judge Ryland concurring,
the judgment will be reversed, and the cause remanded.